DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  there are two claims indicated as claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 11 recites the limitation " said vase insert member " in 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 9 (2nd occurrence), 10 and 11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,561,363 to DeArmond, Jr.
Regarding claim 1, DeArmond ‘363 discloses a foundation support for stabilizing a headstone, grave marker, monument or the like comprising: a rigid base member 20 having a length defined between a first endwall and a second endwall, a width defined between a first sidewall and a second sidewall, and a depth measured between an upper edge and a lower edge of said endwalls and said sidewalls (Fig. 1); a grid of shaped apertures 22 integrally formed between said first and second endwall and said first and second sidewall, each said aperture consists of a vertical sidewall extending between said upper edge and said lower edge; and an insert member 34 releasably secured to said base member 20; whereby said base member 20 is placed at ground level with said apertures filled with earth material, wherein said base member distributes weight of objects placed thereon (Fig. 13).

Regarding claim 9 (2nd occurrence), DeArmond ‘363 discloses wherein said base member is constructed from plastic (col. 2, line 64).
Regarding claim 10, DeArmond ‘363 discloses wherein said insert member 34 is about 6.5 inches long, about 6 inches wide, and about 2.5 inches deep.
Regarding claim 11, DeArmond ‘363 discloses wherein said vase insert member 34 is about 6.5 inches long, about 6 inches wide, and about 8.5 inches deep.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,561,363 to DeArmond, Jr. in view of US 7,144,201 to DeArmond, Jr.
Regarding claim 3, DeArmond ‘363 discloses a foundation including a grid of apertures having a lower edge.  DeArmond ‘363 also teaches a foundation having a plurality of apertures further including intersecting crossmembers formed along said lower edge of the grid of apertures.  The crossmembers are for reinforcing the grid and such reinforcing means is well known in the supports art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower edge of the grid of DeArmond ‘363 with the crossmembers taught in DeArmond ‘201 .

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,561,363 to DeArmond, Jr. in view of US 2008/0034648 to Rasmussen.
Regarding claim 7, DeArmond ‘363 discloses a foundation including wherein an insertable member.  DeArmond ‘363 teaches inserting structure into the foundation for supporting items therein.
Rasmussen ‘648 teaches an insert that may be inserted into various material including material that supports a monument (para 28) and is a vase insert member 40, said vase insert member 40 may be formed from four side walls depending from said base in a substantially square shape having an open top and a bottom wall (para 29, last two lines) said bottom wall having at least one perforation 56 for drainage.  Rasmussen ‘648 also teaches an inserting structure into the foundation for supporting items therein.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foundation of DeArmond ‘363 with the vase insert of Rasmussen ‘648 in order to allow for decorative times to be supported securely relative to the foundation that supports.
Regarding claim 8, DeArmond ‘363, as modified, where Rasmussen ‘648 discloses wherein each said side wall includes at least one tab 46 constructed and arranged to secure to said base 40.  Noting that if the insert is square, as disclosed, the tab 46 could/would extend from each sidewall.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0034648 to Rasmussen in view of US 8,561,363 to DeArmond, Jr. and US 7,144,201 to DeArmond, Jr.

Regarding claim 12, Rasmussen ‘648, as modified below, discloses a method of stabilizing a headstone, grave marker, monument or the like comprising the steps of: forming a base member 30 having a length defined between a first endwall and a second endwall, a width defined between a first sidewall and a second sidewall, and a depth measured between an upper edge and a lower edge of said endwalls and said sidewalls (Fig. 1); said rigid base 30 including an insert member 40 releasably secured thereto; positioning said upper edge of said base member at ground level (Figs. 3-5); placing a headstone, grave marker, monument or the like 20 on said base member 30 (Fig. 1), said base member 30 constructed and arranged to distribute the weight placed thereon.
Rasmussen ‘648 refers to the base member 30 as surrounding material including earth, grass, rock, marble, cementitious material or other material upon which a monument 20 may be located.  To include a bae having a plurality of apertures and filling said plurality of apertures with earth material would offer a support for the monument 20 that already has endwall, sidewalls and a depth.
For example. DeArmond ‘363 and ‘201 each teach a foundation having a plurality of apertures that are filled with earth material when placed in contact with the earth while supporting a monument.  It would have been obvious to one of ordinary skill in the art to modify the base of Rasmussen ‘648 with the plurality of apertures taught in DeArmond ‘363 and ‘201 in order to offer stable support for the supported monument while co-mingling with the earth which enhances support and blends with the environment. 

Allowable Subject Matter
Claims 4-6, 9 (1st occurrence) and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office actions depending on how the claims are amended.  The listed prior art includes supports, the list is as follows: 3938286-A OR US-20140102015-A1 OR US-20050126058-A1 OR US-6904721-B1 OR US-3604172-A OR US-10731303-B2 OR US-4869456-A OR US-3477181-A OR US-20060123714-A1 OR US-20150135612.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MONICA E MILLNER/Primary Examiner, Art Unit 3632